EXHIBIT 10.2

EXECUTION COPY

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of the 4th day of
June, 2008, by and between Distributed Energy Systems Corp., a Delaware
corporation and about to be a debtor-in-possession, having a principal business
address of 10 Technology Drive, Wallingford, Connecticut 06492 (the “Seller”),
and Baker Companies, Inc., a New York corporation, having a principal business
address of 485 Washington Avenue, Pleasantville, New York 10570 (the
“Purchaser”).

RECITALS

WHEREAS, Proton Energy Systems, Inc. (“Proton”) is a wholly owned subsidiary of
Seller; and

WHEREAS, Proton develops and sells on-site hydrogen gas delivery systems,
hydrogen generation systems and regenerative fuel cell products (the
“Business”);

WHEREAS, on or about June 4, 2008, Seller will commence a case, Case No.
                     (the “Bankruptcy Case”), under Chapter 11 of Title 11 of
the Bankruptcy Code (the “Bankruptcy Code”), in the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”); and

WHEREAS, Proton operates its business at its Wallingford Property (as defined
below), which it owns through its wholly owned subsidiary Technology Drive, LLC;
and

WHEREAS, on the terms and conditions contained in this Agreement, and subject to
the approval of the Bankruptcy Court and the receipt of higher or better offers
in accordance with bidding procedures to be approved by the Bankruptcy Court,
Seller desires to sell to Purchaser, and Purchaser desires to purchase from
Seller, all of the outstanding capital stock of Proton (the “Shares”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties agree as follows:

ARTICLE I

Definitions And References

Section 1.1. For purposes of this Agreement, the following terms have the
meanings specified or referred to in this Article I.



--------------------------------------------------------------------------------

“Affiliate” means a Person which controls, is in common control with or is
controlled by, another Person. A Person will be deemed to control another Person
if such Person possesses, directly or indirectly, the power to direct or cause
the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.

“Applicable Law” means, with respect to any Person, all provisions of common or
statutory laws, statutes, ordinances, rules, regulations, permits, certificates,
judgments or orders of any Governmental Authority applicable to such Person.

“Approval Order” means the order of the Bankruptcy Court approving this
Agreement and the sale by the Seller to Purchaser of the Shares substantially in
the form attached hereto as Exhibit A.

“Auction” has the meaning set forth in Section 5.2(a).

“Balance Sheet” has the meaning set forth in Section 4.2(h).

“Bankruptcy Case” has the meaning set forth in the Recitals.

“Bankruptcy Code” has the meaning set forth in the Recitals.

“Bankruptcy Court” has the meaning set forth in the Recitals.

“Break-Up Fee” has the meaning set forth in Section 5.3.

“Business” has the meaning set forth in the Recitals.

“Business Day” means any day that is not a Saturday, Sunday or a day on which
the commercial banks in New York, New York are required or permitted to be
closed.

“Claims” has the meaning set forth in Section 2.1.

“Closing” means the consummation of the sale of the Shares to Purchaser pursuant
to Section 3.2 hereof.

“Closing Date” means the date upon which a Closing occurs as set forth in
Section 3.2 of this Agreement.

“Closing Working Capital” has the meaning set forth in Section 3.7(a).

“Competing Offer” has the meaning set forth in Section 5.2(a).

“Connecticut Transfer Act” means The Connecticut Transfer Act, C.G.S.
Section 22a-134 et seq.

 

2



--------------------------------------------------------------------------------

“Contracts” means any written or unwritten agreements, documents, contracts,
contract rights, grants, leases, subleases, indentures, license agreements,
franchise rights and agreements, policies, purchase and sales orders, quotations
and executory commitments, instruments, guaranties, indemnifications,
arrangements, obligations, commitments or similar understandings.

“Encumbrances” shall mean any mortgage, pledge, lien (statutory or otherwise),
security interest, easement, right of way, covenant, claim, restriction, right,
option, conditional sale or other title retention agreement, charge or
encumbrance of any kind or nature.

“Environmental and Safety Requirements” means all current or future civil and
criminal Applicable Laws, Orders and obligations concerning public health and
safety, worker health and safety, and pollution, protection and restoration of
the environment and natural resources, including, without limitation, all those
relating to the presence, use, production, generation, handling, transportation,
treatment, storage, disposal, distribution, labeling, testing, processing,
discharge, Release, threatened Release, control or cleanup of any Hazardous
Substances.

“Expense Reimbursement Fee” has the meaning set forth in Section 5.3.

“Final Working Capital” has the meaning set forth in Section 3.7(e).

“GAAP” means generally accepted United States accounting principles, applied on
a basis consistent with the basis on which the Balance Sheet and the other
financial statements referred to in Article 4.2(h) were prepared.

“Governmental Authority” means any domestic or foreign government or political
subdivision thereof, whether on a Federal, state or local level and whether
quasi-state, statutorily-created investment fund, executive, legislative or
judicial in nature, including any agency, authority, board, bureau, commission,
court, department or other instrumentality thereof.

“Hazardous Substances” means all materials, wastes, chemicals or substances
defined by, or regulated under, any Applicable Law as a hazardous waste,
hazardous material, hazardous substance, hazardous constituents, extremely
hazardous waste, restricted hazardous waste, contaminant, pollutant, toxic
waste, toxic substance or words of similar meaning and regulatory effect under
any applicable Environmental and Safety Requirements, including, without
limitation, asbestos, lead paint, toxic mold, radon, polychlorinated biphenyls,
infectious waste, pesticides, petroleum products or byproducts or radiation

“Indebtedness” means with respect to any Person, without duplication (i) all
obligations for borrowed money, including, without limitation, all obligations
evidenced

 

3



--------------------------------------------------------------------------------

by notes or similar instruments, (ii) all obligations issued or assumed as the
deferred purchase price of property or services, (iii) all capital lease
obligations, (iv) all obligations secured by an Encumbrances, (v) all
obligations to pay a specified purchase price for goods and services, whether or
not delivered or accepted, (vi) all obligations in respect to swap or hedge
agreements or similar agreements, (vii) the principal component of all
obligations, contingent or otherwise, in respect of letters of credit and
bankers’ acceptances, (viii) all Contracts with any Governmental Authority
containing obligations to repay funds or grants, and (ix) all guarantees of
Indebtedness described in clauses (i) to (viii) above; provided, that
Indebtedness will not include (a) trade payables, accrued expenses and
intercompany liabilities arising in accordance with customary practices and in
the ordinary course of business, and (b) prepaid or deferred revenue arising in
accordance with customary practices and in the ordinary course of business.

“Intellectual Property Rights” means all industrial and intellectual property
rights recognized under any Applicable Laws or international conventions or
agreements, and in any country or jurisdiction in the world, including, without
limitation, patents, patent applications, and patent rights, trademarks,
trademark applications and registrations, service marks, service mark
applications and registrations, domain names, domain name applications and
registrations, trade dress, logos and designs, trade names, brands, product
configurations, and the goodwill connected with the foregoing, copyrights and
copyright rights, copyrightable subject matter, copyright applications and
registrations throughout the world for the full term thereof, including all
renewals, mask works, know-how, business methods, franchises, licenses, trade
secrets, confidential information, proprietary processes and technology, data
bases, licenses, computer software (other than commercially available
off-the-shelf third party software), source codes, inventions, discoveries,
technical advances, and any manual, formulae and/or documentation constituting,
describing or related to the foregoing.

“Intercompany Debt” means Indebtedness owed by either Proton or TD to the
Seller, or by the Seller to either Proton or TD.

“Investment Bank” means Allen & Company.

“IPO Litigation” has the meaning set forth in Section 4.2(y)(v)(3).

“Knowledge” of Seller, Proton or TD means the actual knowledge (as of the
date(s) of the relevant representation) of Bernard H. Cherry, Interim Chief
Executive Officer of Seller, Peter J. Tallian, Chief Financial Officer of the
Seller and Robert Friedland, President and Chief Operating Officer of Proton.

“Lease” means each of the leases for the occupancy of the Wallingford Property,
together with all of Proton’s right, title and interest of whatever type or
nature thereunder, including without limitation, all occupancy and possessory
rights, and all rights to

 

4



--------------------------------------------------------------------------------

leasehold improvements, guarantees, insurance proceeds (exclusive of deductibles
or self-insured retention amounts) credits, prepaid expenses, security deposits,
subrent, refunds, escrow accounts, condemnation rights and awards and all
proceeds therefrom, reciprocal easement agreements, nondisturbance agreements,
development and other ancillary agreements relating to such leases, and all
other interests of Proton thereunder.

“Liability” means any and all direct or indirect Indebtedness, losses, claims or
responsibilities, whether known or unknown, accrued or fixed, absolute or
contingent, matured or unmatured, secured or unsecured or determined or
determinable, whether or not of a kind required by GAAP to be set forth on a
financial statement, including (but not limited to) those arising under any
Applicable Law and those arising under any Contract or otherwise, including,
without limitation, (a) trade payables, accrued expenses and intercompany
liabilities arising in accordance with customary practices and in the ordinary
course of business, and (b) prepaid or deferred revenue arising in accordance
with customary practices and in the ordinary course of business.

“Material Adverse Effect” means with respect to Proton, any change, development
or event that has or could reasonably be expected to have, individually or in
the aggregate, a material adverse effect on the operations, business, prospects,
properties or condition (financial or otherwise) of Proton other than any
change, development or event resulting from, arising out of or relating to
(i) any act or omission of Proton taken with the prior written consent of the
Purchaser, (ii) changes affecting Proton’s industry generally that do not
materially and disproportionately adversely affect the Business as compared to
other companies providing similar products to those of Proton, (iii) changes in
the United States economy that do not materially and disproportionately
adversely affect the Business as compared to other companies providing similar
products to those of Proton, or (iv) any action approved by the Bankruptcy
Court.

“Material Contracts” has the meaning set forth in Section 4.2(n).

“Net Working Capital” has the meaning set forth in Section 3.7(a).

“Permitted Encumbrances” means: (i) Encumbrances for Taxes and other
governmental charges and assessments that are not yet due and payable;
(ii) Encumbrances of landlords and encumbrances of carriers and warehousemen and
other similar Encumbrances arising in the ordinary course of business; (iii) all
written leases, subleases, licenses and occupancy and/or use agreements
affecting any real property (or any portion thereof); (iv) any state of facts as
shown on the Surveys, in form and substance reasonably acceptable to the
Purchaser, provided the same does not render title unmarketable;
(v) Encumbrances, easements, rights-of-way, covenants, conditions, restrictions
and other matters affecting title to real property which do not materially
detract from the value of such real property or materially restrict (or
otherwise materially interfere with) the use of such real property, in each
case, based on the current use of

 

5



--------------------------------------------------------------------------------

such property and, and in each case, which does not secure any obligations to
make payment and (vi) those matters shown as exceptions on any existing title
policy for the Wallingford Property, a copy of which has been provided to the
Purchaser, and any title commitment for the Wallingford Property obtained by
Purchaser, which are reasonably acceptable to the Purchaser.

“Permits” means all licenses, certifications, approvals, registrations,
consents, authorizations, franchises, qualifications, variances, exemptions,
certificates of occupancy and other permits, consents, notices and approvals
required by any Governmental Authority (including any pending applications for
such licenses, certifications, approvals, registrations, consents,
authorizations, franchises, qualifications, variances, exemptions, certificates
of occupancy and other permits, consents, notices and approvals).

“Perseus” shall mean Perseus Partners VII, L.P.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise, or any
Governmental Authority or other government or political subdivision or any
agency, department or instrumentality thereof.

“Proceeding” means any civil, criminal or administrative action, suit, lawsuit,
customer claim, warranty claim, insurance claim, counterclaim, hearing,
investigation, cease and desist letter, notice of breach, notice of violation or
other proceeding at law, or in equity, or by or before any Governmental
Authority.

“Proton Intellectual Property” has the meaning set forth in Section 4.2(w).

“Reference Statement” has the meaning set forth in Section 3.7(a).

“Reimbursable Expenses” means the legal, accounting, consulting and other
out-of-pocket fees and expenses, including financing commitment fees and
expenses, incurred by the Purchaser or on its behalf by its Affiliates or
Representatives (including fees and expenses or legal counsel and other
advisors) in connection with the due diligence, preparation, negotiation,
execution and consummation of the transactions contemplated by this Agreement.

“Release” means any release, spill, emission, discharge, leaking, pumping,
pouring, dumping, injection, deposit, disposal, dispersal, leaching or migration
of Hazardous Substances on, above, under, onto, in or into a facility or the
environment (including, ambient air, surface water, groundwater and surface or
subsurface strata).

 

6



--------------------------------------------------------------------------------

“Representatives” means, with respect to any Person, such Person’s directors,
managers, officers, employees, Affiliates, consultants, accountants, attorneys,
investment bankers, agents and advisors.

“Sale Procedures” means the procedures for the submission of competing bids for
the acquisition of the Shares.

“Sale Procedures Motion” means the motion to be filed in the Bankruptcy Court on
behalf of the Seller for, among other things, approval of the Sale Procedures,
Break-Up Fee and Expense Reimbursement Fee and entry of the Approval Order.

“Sale Procedures Order” means the order to be entered by the Bankruptcy Court
substantially in the form attached hereto as Exhibit B.

“Seller’s Ancillary Documents” has the meaning set forth in Section 4.2(b).

“Shares” has the meaning set forth in the Recitals.

“Subsidiary” means, with respect to any Person (the “Owner”), any corporation or
other Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the Owner or one or more of its Subsidiaries; when
used without reference to a particular Person, “Subsidiary” means a Subsidiary
of Proton.

“Taxes” means (i) any and all federal, state, local, foreign or other taxes of
any kind imposed by any Tax authority, including, taxes, fees, duties, levies,
customs, tariffs, imposts, assessments, obligations or other similar charges of
any kind on or with respect to income, franchises, premiums, windfall or other
profits, gross receipts, property, sales, use, transfer, capital stock, payroll,
employment, social security, workers’ compensation, unemployment compensation or
net worth, and taxes or other similar charges of any kind in the nature of
excise, withholding, ad valorem or value added; (ii) all interest, penalties,
fines, additions to tax or additional amounts imposed by any Tax authority in
connection with any item described in clause (i); and (iii) any Liability in
respect of any items described in clauses (i) or (ii) payable by reason of
Contract, assumption, transferee liability, operation of Law or Treasury
Regulation Section 1.1502-6 (or any predecessor or successor provisions thereof
and any similar provision of state, local or foreign Law).

“TD” means Technology Drive, LLC, a Connecticut limited liability company.

“Wallingford Property” means that certain parcel of land and improvements
thereon located at 10 Technology Drive, Wallingford, Connecticut.

 

7



--------------------------------------------------------------------------------

Section 1.2. Accounting terms not defined in subsection 1.01 and accounting
terms partly defined in subsection 1.01, to the extent not defined, shall have
the respective meanings given to them under GAAP.

ARTICLE II

Purchase and Sale of Shares

Section 2.1. Agreement to Purchase and Sell. On the terms and subject to the
conditions contained in this Agreement, Purchaser agrees to purchase from
Seller, and Seller agrees to sell to Purchaser, all of Seller’s right, title and
interest in and to the Shares. The Shares shall be sold to Purchaser free and
clear of any and all liens, claims (as claim is defined in Section 101(5) of the
Bankruptcy Code) and Encumbrances of whatever kind or nature, including but not
limited to security interests, mortgages, pledges, charges, suits, licenses,
options, rights of recovery, judgments, rights of first refusal, orders and
decrees of any court or foreign or domestic governmental entity, interest, tax,
covenants, restrictions, indentures, instruments, leases, options, contracts,
agreements, claims for reimbursement, contribution, indemnity or exoneration,
successor, product, environmental, taxes, labor, alter ego and other liabilities
(collectively, “Claims”).

ARTICLE III

Purchase Price; Manner of Payment and Closing

Section 3.1. Consideration. Subject to adjustment in accordance with Sections
4.3 and 3.7 hereof, the purchase price (the “Purchase Price”) for the Shares
shall be Nine Million Two Hundred Thousand Dollars ($9,200,000.00), which
Purchaser agrees to pay on the Closing Date. The Purchaser agrees to pay the
Purchase Price in the manner described in Section 3.3 below.

Section 3.2. Time and Place of the Closing. The closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place at 10:00 a.m.,
Eastern Standard Time, at the offices of Cole, Schotz, Meisel, Forman & Leonard,
P.A., Court Plaza North, 25 Main Street, Hackensack, New Jersey, two
(2) Business Days after all of the conditions set forth in Section 6 have been
satisfied or waived (or such longer period after such conditions have been
satisfied as may be required by the Approval Order under the provisions of the
Federal Rules of Bankruptcy Procedure 6004(g) or 6006(d)). The date on which the
Closing occurs in accordance with the foregoing and effective upon payment of
the Purchase Price is referred to in this Agreement as the “Closing Date.”

Section 3.3. Manner of Payment of the Consideration. Contemporaneous with the
execution of this Agreement, Purchaser shall deliver to Seller’s counsel, Cole,

 

8



--------------------------------------------------------------------------------

Schotz, Meisel, Forman & Leonard, P.A. (“Cole Schotz”), a good faith deposit in
the amount of Nine Hundred Twenty Thousand Dollars ($920,000.00) which amount
represents ten percent (10%) of the Purchase Price (the “Deposit”), to be held
by Cole Schotz in escrow in an interest-interest bearing account subject to the
terms hereof. At the Closing, Purchaser shall authorize the release of the
Deposit to Seller and pay the balance of the Purchase Price by wire transfer of
Eight Million Two Hundred Eighty Thousand ($8,280,000.00) Dollars, as that
amount may need to be adjusted as a result of the adjustment to the Purchase
Price pursuant to Section 3.7(a), reduced by the amount of all interest earned
on the Deposit, in immediately available funds to an account designated by
Seller, which Seller shall designate by written notice delivered to Purchaser
not later than two (2) days prior to the Closing Date.

Section 3.4. Closing Deliveries. At the Closing:

(a) Seller shall execute and deliver to Purchaser a stock power duly endorsed in
blank and the original stock certificate for the Shares, and such other
assignments and other instruments of transfer and conveyance, in form and
substance reasonably satisfactory to Purchaser’s counsel, as shall be effective,
together with the Approval Order, to vest in Purchaser as of the Closing Date
good title, free and clear, in accordance with the terms of the Approval Order,
of any Claims and Encumbrances to the Shares as provided herein and in the
Approval Order;

(b) In addition to the foregoing, there shall be executed and delivered at the
Closing the following:

(i) by Seller to Purchaser, a certificate, dated the Closing Date and signed by
Seller’s President, Chief Executive Officer, Chief Operating Officer or Chief
Financial Officer, certifying that the representations and warranties of Seller
contained in Section 4.2 are accurate and complete both when made and at and as
of the Closing Date with the same effect as though made at and as of such time
and that all covenants required by the terms hereof to be performed by Seller on
or before the Closing Date, to the extent not waived by Purchaser in writing,
have been so performed in all material respects (or, if any such covenant has
not been so performed, indicating that such covenant has not been performed);

(ii) by Seller to Purchaser, a certificate, dated the Closing Date and signed by
Seller’s President, Chief Executive Officer, Chief Operating Officer or Chief
Financial Officer attaching (A) a certified copy of the resolutions of the Board
of Directors of Seller authorizing the execution, delivery and performance of
this Agreement and all documents associated herewith; and (B) a certified copy
of the organizational documents of Seller and all amendments thereto;

 

9



--------------------------------------------------------------------------------

(iii) by Purchaser to Seller, a certificate, dated the Closing Date and signed
by Purchaser’s President or Chief Executive Officer, certifying that the
representations and warranties of Purchaser contained in Section 4.1 are
accurate and complete both when made and at and as of the Closing Date with the
same effect as though made at and as of such time and that all covenants
required by the terms hereof to be performed by Purchaser on or before the
Closing Date, to the extent not waived by Seller in writing, have been so
performed in all material respects (or, if any such covenant has not been so
performed, indicating that such covenant has not been performed);

(iv) by Purchaser to Seller, a certificate, dated the Closing Date and signed by
Purchaser’s President or Chief Executive Officer, attaching (A) a certified copy
of the resolutions of the Board of Directors of Purchaser authorizing the
execution, delivery and performance of this Agreement and all documents
associated herewith; and (B) a certified copy of the organizational documents of
Purchaser and all amendments thereto;

(v) by Purchaser to Seller, a Form III or IV as defined in the Connecticut
Transfer Act executed by the Purchaser as the “certifying party” (as defined in
the Connecticut Transfer Act), unless Seller covenants and represents that the
Connecticut Transfer Act does not apply to the transactions contemplated by this
Agreement, or the Seller is able to file a Form I or II (as defined in the
Connecticut Transfer Act);

(vi) by Seller to Purchaser, a certificate, dated the Closing Date and signed by
Seller’s President, Chief Executive Officer, Chief Operating Officer or Chief
Financial Officer, certifying that Connecticut Innovations, Inc. (“CII”), acting
on behalf of the Connecticut Clean Energy Fund (“CCEF”), or CCEF itself, has
(A) consented to the transactions contemplated by this Agreement and agreed to
waive any rights that it may have under the Financial Assistance Agreement, any
Program Participation Agreement or any other agreement between Proton and CII or
CCEF with respect to acceleration, default or termination solely by reason of
this Agreement and the Closing of the transactions contemplated by this
Agreement; and (B) executed a modification to each Financial Assistance
Agreement, any Program Participation Agreement or any other agreement between
Proton and CII or CCEF containing in substance the provisions set forth on
Schedule 3.4(vi) in such form as Purchaser shall, in its reasonable discretion,
require; and

(vii) Seller shall have assigned to Proton any and all agreements entered into
in connection with or as part of any “Small Business Innovative Research
Grants,” a list of which is attached hereto as Schedule 3.4(vii).

 

10



--------------------------------------------------------------------------------

Section 3.5. Transfer Taxes. The transfer of the Shares is a transfer pursuant
to Section 1146 of the Bankruptcy Code, and, therefore, the making, delivery,
filing and recording of various instruments of transfer to be recorded in
connection with the sale by Seller of the Shares to Purchaser shall not be taxed
under any law imposing a recording tax, stamp tax, transfer tax or similar tax.
To the extent that such a tax is assessed, however, notwithstanding any other
provision of this Agreement, all transfer, registration, stamp, documentary,
sales, use and similar taxes (including, but not limited to, all applicable real
estate transfer or gains taxes), any penalties, interest and additions to tax,
and court, registration and filing fees incurred in connection with this
Agreement shall be the responsibility of and be timely paid by Purchaser. Seller
and Purchaser shall cooperate in the timely making of all filings, returns,
reports and forms as may be required in connection therewith.

Section 3.6. Prorations. Rent, current taxes, prepaid advertising and other
items of expense (including, without limitation, any prepaid insurance) shall be
prorated between Seller and Purchaser as of the Closing Date with respect to the
Wallingford Property. All obligations due in respect of periods prior to the
Closing Date shall be paid in full or otherwise satisfied by Seller (including
but not limited to costs relating to curing breaches of contracts where the
breach occurred prior to the Closing Date), and all obligations due in respect
of periods after from and after the Closing Date with respect to the Wallingford
Property shall be paid in full or otherwise satisfied by Purchaser. Rent shall
be prorated on the basis of a thirty (30) day month. Purchaser shall pay to
Seller in cash on the Closing Date the amount of any security or similar
deposits with respect to the Wallingford Property.

 

11



--------------------------------------------------------------------------------

Section 3.7. Purchase Price Adjustment.

(a) No later than the third (3rd) Business Day prior to the Closing Date, Seller
shall deliver to Purchaser an Estimated Closing Statement (the “Seller Closing
Statement”), setting forth Seller’s estimated calculation of Proton’s Net
Working Capital as of the end of business on the Closing Date (“Closing Working
Capital”). “Net Working Capital” means, as shown on the unaudited combined
balance sheet of Proton and TD as at any date, the difference between (i) Total
Current Assets (excluding cash and cash equivalents and any intercompany
accounts receivable) and (b) Total Current Liabilities (excluding any
intercompany accounts payable). The preparation of the Seller Closing Statement
shall be for the sole purpose of determining changes in Proton’s Net Working
Capital from March 31, 2008 (the “Reference Date”) to the Closing Date. Attached
hereto as Schedule 3.7(a)(i) is a schedule showing Net Working Capital as of the
Reference Date (“Reference Statement”). The Reference Statement has been
prepared by Seller from the Interim Balance Sheet. If the Estimated Closing
Statement indicates that the Net Working Capital as of the Reference Date
exceeds the Closing Working Capital, the amount of the Purchase Price to be paid
at the Closing shall be reduced by the amount of such excess. From the amount of
the Purchase Price paid at the Closing as adjusted pursuant to the provisions of
this Section 3.7(a), the Seller shall escrow with the Seller’s counsel $200,000
(the “Escrowed Proceeds”) to be held for the payment of additional amounts, if
any, that may be payable by Seller to Purchaser upon determination of the Final
Working Capital. Either the Seller or the Purchaser shall have the right to
apply to the Bankruptcy Court to increase or decrease the amount of the Escrowed
Proceeds.

(b) As promptly as practicable, but no later than thirty (30) days after the
Closing Date, Purchaser shall cause to be prepared and delivered to Seller its
calculation of the Closing Working Capital (the “Purchaser Closing Statement”).
If Seller disagrees with Purchaser’s calculation of Closing Working Capital
shown on the Purchaser Closing Statement, Seller may, within ten (10) Business
Days after delivery of the Purchaser Closing Statement, deliver a notice to
Purchaser disagreeing with such calculation and setting forth Seller’s
calculation of such amount. Any such notice of disagreement shall specify those
items or amounts as to which Seller disagrees, and Seller shall be deemed to
have agreed with all other items and amounts contained in the Purchaser Closing
Statement and the Purchaser’s calculation of Closing Working Capital shown in
the Purchaser Closing Statement.

(c) If a notice of disagreement shall be duly delivered pursuant to
Section 3.7(b), Seller and Purchaser shall, during the ten (10) business days
following such delivery, use their commercially reasonable efforts to reach
agreement on the disputed items or amounts in order to determine, as may be
required, the amount of

 

12



--------------------------------------------------------------------------------

Closing Working Capital. If during such period, Seller and Purchaser are unable
to reach such agreement, they shall promptly thereafter cause a mutually
agreeable nationally recognized accounting firm (or, if the Purchaser and the
Seller are not able to identify such a mutually agreeable nationally recognized
accounting firm, a firm selected by the Bankruptcy Court (such firm being herein
called the “Accounting Referee”) to review this Agreement and the disputed items
or amounts for the purpose of calculating Closing Working Capital (it being
understood that in making such calculation, the Accounting Referee shall be
functioning as an expert and not as an arbitrator). In making such calculation,
the Accounting Referee shall consider only those items or amounts in the
Purchaser Closing Statement as to which Seller has disagreed. The Accounting
Referee shall deliver to Seller and Purchaser, as promptly as practicable (but
in any case no later than ten (10) days from the date of engagement of the
Accounting Referee), a report setting forth such calculation. Such report shall
be final and binding upon Seller and Purchaser. The cost of such review and
report shall be borne equally by Seller, on the one hand, and Purchaser, on the
other hand.

(d) Seller and Purchaser shall, and shall cause their respective representatives
to, cooperate and assist in the calculation of Closing Working Capital and in
the conduct of the review referred to in Section 3.7(c), including, without
limitation, the making available to the extent necessary of books, records, work
papers and personnel.

(e) If Final Working Capital exceeds Net Working Capital as of the Reference
Date, Purchaser shall pay to Seller, in the manner and with interest as provided
in Section 3.7(f), the amount of such excess, plus the amount, if any, by which
the amount of the Purchase Price paid at Closing may have been reduced pursuant
to Section 3.7(a) and the Escrowed Proceeds shall be released to the Seller. If
Net Working Capital as of the Reference Date exceeds Final Working Capital,
Seller shall pay to Purchaser, as an adjustment to the Purchase Price, the
amount of such excess, less the amount by which the amount of the Purchase Price
paid at Closing may have been reduced pursuant to Section 3.7(a), in the manner
and with interest as provided in Section 3.7(f). The funds for the payment of
any such amount by Seller to Purchaser, shall be paid to the extent thereof from
the Escrowed Proceeds with any amount payable in excess thereof to be payable
from the Seller’s funds. If the amount of such payment due to the Purchaser is
less than the amount of the Escrowed Proceeds, the remaining amount of the
Escrowed Proceeds shall be released to the Seller. “Final Working Capital” means
Closing Working Capital (i) as shown on the Purchaser Closing Statement, if no
notice of disagreement with respect thereto is duly delivered pursuant to
Section 3.7(b); or (ii) if such a notice of disagreement is delivered, (A) as
agreed by Seller and Purchaser pursuant to Section 3.7(c), or (B) in the absence
of such agreement, as shown in the Accounting Referee’s calculation delivered
pursuant to Section 3.7(c); provided, however, that in no event shall Final
Working Capital be less than the Purchaser’s calculation of Closing Working
Capital delivered pursuant to Section 3.7(b) or more than the Seller ‘s
calculation of Closing Working Capital delivered pursuant to Section 3.7(a).

 

13



--------------------------------------------------------------------------------

(f) Any payment pursuant to Section 3.7(e) shall be made at a mutually
convenient time and place within five (5) days after Final Working Capital has
been determined by wire transfer by Purchaser or Seller, as the case may be, of
immediately available funds to the account of such other party as may be
designated in writing by such other party. The amount of any payment to be made
pursuant to this Section 3.7(e) shall bear interest from and including the
Closing Date to but excluding the date of payment at a rate per annum equal to
the rate of interest published from time to time by The Wall Street Journal as
the “prime rate” at large U.S. money center banks during the period from the
Closing Date to the date of payment. Such interest shall be payable at the same
time as the payment to which it relates and shall be calculated daily on the
basis of a year of three hundred sixty five (365) days and the actual number of
days elapsed.

ARTICLE IV

Representations and Warranties

Section 4.1. Purchaser’s Representations and Warranties. Purchaser represents
and warrants to Seller that:

(a) Organization. Purchaser is a New York corporation validly existing and in
good standing under the laws of the jurisdiction of its organization. Purchaser
is duly qualified and in good standing in each jurisdiction in which the nature
of its business requires it to be so qualified.

(b) Power and Authority. Purchaser has full power and authority to enter into
and perform this Agreement and all documents and instruments to be executed by
Purchaser pursuant to this Agreement. The execution and delivery of this
Agreement by Purchaser, and the performance by Purchaser of all of its
obligations hereunder, have been duly authorized and approved prior to the date
hereof by all necessary corporate action. This Agreement has been duly executed
and delivered by Purchaser and constitutes its legal, valid and binding
agreement, enforceable against it in accordance with its terms.

(c) Consents. Except for the Court’s entry of the Approval Order, no consent,
authorization, order or approval of, or filing or registration with, any
governmental authority or other person is required for the execution and
delivery by Purchaser of this Agreement and the consummation by Purchaser of the
transactions contemplated by this Agreement.

 

14



--------------------------------------------------------------------------------

(d) Conflicts. Neither the execution and delivery of this Agreement by
Purchaser, nor the consummation by Purchaser of the transactions contemplated
hereby, will conflict with or result in a breach of any of the terms, conditions
or provisions of the certificate of incorporation or by laws of Purchaser, or of
any agreement or instrument to which Purchaser is a party or any of its
properties is subject or bound or any statute or administrative regulation, or
of any order, writ, injunction, judgment or decree of any court or governmental
authority or of any arbitration award that is binding upon Purchaser.

(e) Brokers. Except for the Investment Bank, whose fees will be paid by Seller
in accordance with Bankruptcy Court orders, Purchaser has not dealt with any
person or entity who is or may be entitled to a broker’s commission, finder’s
fee, investment banker’s fee or similar payment from Seller for arranging the
transactions contemplated hereby or introducing the parties to each other.

(f) Funding. Purchaser has sufficient capital to fund the Purchase Price. As of
the Closing, Purchaser shall have sufficient cash on hand to pay the Purchase
Price and to make all other necessary payments of fees and expenses in
connection with the transactions contemplated by this Agreement.

(g) Independent Investigation. Neither the Seller nor any of its Affiliates nor
any other Person has made any representation or warranty, express or implied, as
to the accuracy or completeness of any information regarding Proton, the
Business, the Wallingford Property, or the transactions contemplated by this
Agreement not expressly set forth in this Agreement or in any of the Seller’s
Ancillary Documents, and neither the Seller, any of its Affiliates nor any other
Person will have or be subject to any liability to Purchaser or any other Person
resulting from the distribution to Purchaser or its representatives or the use
by Purchaser or any of its Affiliates of, any such information, including any
confidential memoranda distributed on behalf of Seller relating to Proton, the
Business, the Wallingford Property or other publications or data room
information provided to Purchaser or its representatives, or any other document
or information in any form provided to Purchaser or its representatives in
connection with the sale of the Shares and the transactions contemplated hereby.
Purchaser acknowledges that it, along with its representatives, has conducted
or, as of the Closing Date, will have conducted, to its satisfaction, its own
independent investigation of Proton, the Business, the Wallingford Property,
including, without limitation, the physical and environmental condition of the
Wallingford Property, and in making the determination to proceed with the
transactions contemplated by this Agreement, Purchaser has, or will have, relied
on the results of its own independent investigation.

(h) “AS IS” SALE. PURCHASER HEREBY ACKNOWLEDGES AND AGREES THAT, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN SECTION 4.2 BELOW (AND ON THE SCHEDULES ATTACHED

 

15



--------------------------------------------------------------------------------

HERETO) AND THE SELLER’S ANCILLARY DOCUMENTS, SELLER MAKES NO REPRESENTATIONS OR
WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO ANY MATTER RELATING
TO PROTON, THE WALLINGFORD PROPERTY, INCLUDING, WITHOUT LIMITATION, INCOME TO BE
DERIVED OR EXPENSES TO BE INCURRED IN CONNECTION WITH THE BUSINESS OR THE
WALLINGFORD PROPERTY (OR ANY PORTION THEREOF), THE VALUE OF PROTON, THE
WALLINGFORD PROPERTY (OR ANY PORTION THEREOF), THE TRANSFERABILITY OF THE
SHARES, TITLE TO THE SHARES OR THE WALLINGFORD PROPERTY (OR ANY PORTION
THEREOF), OR ANY OTHER MATTER OR THING RELATING TO THE BUSINESS OR THE
WALLINGFORD PROPERTY (OR ANY PORTION THEREOF), INCLUDING, WITHOUT LIMITATION,
THE PERMITTED USE, THE STRUCTURAL CONDITION OR THE ENVIRONMENTAL CONDITION OF
THE WALLINGFORD PROPERTY. WITHOUT IN ANY WAY LIMITING THE FOREGOING, SELLER
HEREBY DISCLAIMS ANY WARRANTY, EXPRESS OR IMPLIED, OF MERCHANTABILITY OR FITNESS
FOR ANY PARTICULAR PURPOSE AS TO ANY PORTION OF THE ASSETS OF PROTON AND THE
WALLINGFORD PROPERTY. PURCHASER FURTHER ACKNOWLEDGES THAT PURCHASER HAS
CONDUCTED AN INDEPENDENT INSPECTION AND INVESTIGATION OF THE PHYSICAL AND
ENVIRONMENTAL CONDITION OF THE ASSETS OF PROTON AND THE WALLINGFORD PROPERTY,
AND ALL SUCH OTHER MATTERS RELATING TO OR AFFECTING THE ASSETS OF PROTON AND THE
WALLINGFORD PROPERTY AS PURCHASER DEEMED NECESSARY OR APPROPRIATE AND THAT IN
PROCEEDING WITH ITS ACQUISITION OF THE SHARES AND THE CLOSING CONTEMPLATED UNDER
THIS AGREEMENT, EXCEPT FOR ANY REPRESENTATIONS AND WARRANTIES EXPRESSLY SET
FORTH IN SECTION 4.2 (AND ON THE SCHEDULES ATTACHED HERETO) AND THE SELLER’S
ANCILLARY DOCUMENTS, PURCHASER IS DOING SO BASED SOLELY UPON SUCH INDEPENDENT
INSPECTIONS AND INVESTIGATIONS. ACCORDINGLY, EXCEPT FOR ANY REPRESENTATIONS AND
WARRANTIES EXPRESSLY SET FORTH IN SECTION 4.2 (AND ON THE SCHEDULES ATTACHED
HERETO) AND THE SELLER’S ANCILLARY DOCUMENTS, PURCHASER WILL ACQUIRE PROTON, AND
ITS ASSETS, INCLUDING THE WALLINGFORD PROPERTY, AT THE CLOSING “AS IS,” “WHERE
IS,” AND “WITH ALL FAULTS.”

Section 4.2. Seller’s Representations and Warranties. Seller represents and
warrants to Purchaser that:

(a) Organization.

(i) Seller is a Delaware corporation, validly existing and in good standing
under the laws of the State of Delaware. Proton is duly qualified and in

 

16



--------------------------------------------------------------------------------

good standing in each jurisdiction in which the nature of its business requires
it to be so qualified, except where the failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect. Schedule 4.2(a)
contains a true and complete list of each jurisdiction where Proton is qualified
to do business. Proton has all requisite corporate power and authority to own,
lease and operate the Business, to carry on the Business as presently conducted.

(ii) TD is a Connecticut limited liability company, validly existing and in good
standing under the laws of the State of Connecticut. TD is not required to be
qualified to do business in any jurisdiction except the State of Connecticut. TD
has all requisite limited liability company power and authority to own, lease
and operate its business, to carry on its business as presently conducted.

(b) Power and Authority. Subject to the Court’s entry of the Approval Order,
Seller has full power and authority to enter into and perform this Agreement and
all documents, agreements and instruments to be executed by Seller pursuant to
or in connection with this Agreement (collectively, the “Seller’s Ancillary
Documents”). The execution and delivery by Seller of this Agreement and Seller’s
Ancillary Documents, and the performance by Seller of all of its obligations
hereunder and thereunder, have been duly authorized and approved prior to the
date hereof by all necessary corporate action. This Agreement has been, and
Seller’s Ancillary Documents will be, duly executed and delivered by duly
authorized officers of Seller. Subject to the Court’s entry of the Approval
Order, this Agreement constitutes, and each of the Seller’s Ancillary Documents
upon execution thereof, will constitute, a valid and binding obligation of the
Seller, enforceable against the Seller in accordance with its terms, except as
such enforcement may be limited by (i) the effect of bankruptcy, insolvency,
reorganization, receivership, conservatorship, arrangement, moratorium or other
laws affecting or relating to the rights of creditors generally, or (ii) the
rules governing the availability of specific performance, injunctive relief or
other equitable remedies and general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(c) Capitalization.

(i) Proton’s authorized capital stock consists of 100,000,000 shares of common
stock, par value $.01 per share (the “Common Stock”) and 5,000,000 shares of
Preferred Stock, $.01 par value (the “Preferred Stock”). As of the date hereof,
1,000 shares of the Common Stock are issued and outstanding, all of which are
owned of record and beneficially by the Seller. No shares of Preferred Stock are
outstanding. The Shares have been validly issued and are fully paid and
non-assessable, and, except as set forth on Schedule 4.2(c)(i), are owned by the
Seller free and clear of all Encumbrances.

 

17



--------------------------------------------------------------------------------

(ii) Except as set forth Schedule 4.2(c)(ii), the Shares are not subject to any
other Contract restricting or otherwise relating to the voting, dividend rights
or disposition of such Shares. The Shares are not subject to, or issued in
violation of, any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any Applicable
Law, organizational document or Contract to which the Seller is a party to or
otherwise bound. Except as set forth on Schedule 4.2(c)(ii), there are no
options, warrants, rights, convertible or exchangeable securities, appreciation
rights, “phantom” securities rights, Contracts or undertakings of any kind to
which Proton is a party to or by which Proton is bound that: (i) obligate Proton
to issue, deliver or sell, or cause to be issued, delivered or sold, any
securities; (ii) obligate Proton to issue, grant, extend or enter into, as
applicable, any such option, warrant call, security, commitment or Contract; or
(iii) give any Person the right to receive any economic benefit or right similar
to or derived from the economic benefits and rights occurring to holders of such
securities. There are no outstanding obligations arising under any Contract of
Proton to repurchase, redeem or otherwise acquire any securities of Proton.

(iii) Proton is the sole member of TD, and is the record and beneficial owner of
the entire equity interest of TD (the “TD Equity Interest”) free and clear of
all Encumbrances. The TD Equity Interest owned by Proton is not subject to any
other Contract restricting or otherwise relating to the voting, dividend rights
or disposition of the TD Equity Interest. The TD Equity Interest is not subject
to, or issued in violation of, any purchase option, call option, right of first
refusal, preemptive right, subscription right or any similar right under any
Applicable Law, organizational document or Contract to which the Seller or
Proton is a party to or otherwise bound. Except as set forth on Schedule
4.2(c)(iii), there are no options, warrants, rights, convertible or exchangeable
securities, appreciation rights, “phantom” securities rights, Contracts or
undertakings of any kind to which TD is a party to or by which TD is bound that:
(i) obligate TD to issue, deliver or sell, or cause to be issued, delivered or
sold, any securities; (ii) obligate TD to issue, grant, extend or enter into, as
applicable, any such option, warrant call, security, commitment or Contract; or
(iii) give any Person the right to receive any economic benefit or right similar
to or derived from the economic benefits and rights occurring to holders of such
securities. There are no outstanding obligations arising under any Contract of
TD to repurchase, redeem or otherwise acquire any securities of TD.

(d) Subsidiaries. Except for TD, Proton does not own any Subsidiary and Proton
does not otherwise own or control, directly or indirectly, any equity or voting
interest in, or other securities of, any Person, nor has Proton made any
commitment or subscribed for the purchase of any such equity or voting interest
or other securities.

(e) Consents; Conflicts. Except for the Court’s entry of the Approval Order and
the consents set forth on Schedule 4.2(e) attached hereto which shall

 

18



--------------------------------------------------------------------------------

be obtained by Seller prior to the Closing, no consent, authorization, order or
approval of, or filing or registration with, any governmental authority or other
person or entity not furnished at or prior to Closing is required for the
execution and delivery of this Agreement and Seller’s Ancillary Documents and
the consummation by Seller of the transaction contemplated by this Agreement and
Seller’s Ancillary Documents. Except as noted above, neither the execution and
delivery by Seller of this Agreement and Seller’s Ancillary Documents, nor the
consummation by Seller of the transactions contemplated hereby and thereby, will
conflict with or result in a breach of any of the terms, conditions or
provisions of any agreement or instrument to which Seller, Proton or TD is a
party or of any order, writ, injunction, judgment or decree of any court or any
governmental authority or of any arbitration award, in each case to which
Seller, Proton or TD is subject or by which Seller, Proton or TD is bound.

(f) Litigation. Except as set forth on Schedule 4.2(f) attached hereto, there is
no litigation or proceeding, in law or in equity or by any Governmental
Authority, pending against Seller, Proton or TD or, to Seller’s or Proton’s
Knowledge, threatened against Seller, Proton or TD.

(g) Brokers. Except for the Investment Bank, whose fees will be paid by Seller,
Seller has not dealt with any person or entity who is or may be entitled to a
broker’s commission, finder’s fee, investment banker’s fee or similar payment
from Purchaser for arranging the transaction contemplated hereby or introducing
the parties to each other.

(h) Financial Statements. Seller has delivered to Purchaser: (a) unaudited
combined balance sheets of Proton and TD as at December 31 for each of the years
2005 through 2007 (the combined balance sheet of Proton and TD as at
December 31, 2007 being herein called the “Balance Sheet”) , and the related
unaudited combined statement of income, and (b) an unaudited combined balance
sheet of Proton and TD as at March 31, 2008 (the “Interim Balance Sheet”) and
the related unaudited combined statement of income. Such financial statements
fairly present the financial condition and results of operations of Proton and
TD as at their respective dates of and for the periods referred to in such
financial statements, all in accordance with GAAP, subject, in the case of the
interim financial statements, to normal recurring yearend adjustments (the
effect of which will not, individually or in the aggregate, be materially
adverse) and the absence of notes. The financial statements referred to in this
Section 4.2(h) reflect the consistent application of such accounting principles
throughout the periods involved. No financial statements of any Person other
than Proton and TD are required by GAAP to be included in the combined financial
statements of Proton and TD.

(i) No Undisclosed Liabilities; Conduct of Business. Except as set forth in
Schedule 4.2(i) or as otherwise disclosed pursuant to any other Schedule of
Seller attached to the this Agreement, neither Proton nor TD has any liability
or

 

19



--------------------------------------------------------------------------------

obligation of any nature, including any liability or obligation arising pursuant
to any Material Contract (whether known or unknown and whether absolute,
accrued, contingent, or otherwise) except for liabilities or obligations
reflected or reserved against in the Balance Sheet or the Interim Balance Sheet
and current liabilities incurred in the Ordinary Course of Business since the
respective dates thereof. Since March 31, 2008, Proton has conducted the
Business in the ordinary course of business consistent with past practice and
there has not been any event, occurrence, development or state of circumstances
or facts which, individually or in the aggregate, has had or could reasonably be
expected to have a Material Adverse Effect.

(j) Inventory. All inventory of Proton, whether or not reflected in the Balance
Sheet or the Interim Balance Sheet, consists of a quality and quantity usable
and salable in the ordinary course of business, except for obsolete items and
items of below-standard quality, all of which have been written off or written
down to net realizable value in the Balance Sheet or the Interim Balance Sheet
on the accounting records of Proton as of the Closing Date, as the case may be.
All inventories not written off have been priced at the lower of cost or net
realizable value on a first in, first out basis.

(k) Accounts Receivable. Except with respect to any accounts receivable that
constitute Intercompany Debt of Seller, all accounts receivable of Proton that
are reflected on the Balance Sheet or the Interim Balance Sheet or on the
accounting records of Proton as of the Closing Date (collectively, the “Accounts
Receivable”) represent or will represent valid obligations arising from sales
actually made or services actually performed in the Ordinary Course of Business.
Except with respect to any accounts receivable that constitute Intercompany Debt
of Seller, unless paid prior to the Closing Date, Seller has no reason to
believe that the Accounts Receivable will not be as of the Closing Date
collectible net of the respective reserves shown on the Balance Sheet or the
Interim Balance Sheet or on the accounting records of Proton as of the Closing
Date (which reserves are adequate and calculated consistent with past practice).
There is no contest, claim, or right of set-off, other than returns in the
Ordinary Course of Business, under any Contract with any obligor of an Accounts
Receivable relating to the amount or validity of such Accounts Receivable.
Schedule 4.2(k) contains a complete and accurate list of all Accounts Receivable
as of the date of the Interim Balance Sheet, which list sets forth the aging of
such Accounts Receivable.

(l) Compliance with Law. Except as set forth on Schedule 4.2(l), Proton and TD
have complied in all respects with, the Wallingford Property is in compliance
with, and neither Proton nor TD is currently in violation or default in any
material respect of, any Applicable Law relating to the Business, or as
currently proposed to be conducted. Neither Proton nor TD has been charged with
or received notice of, and neither is aware of, any material violation of or
material non-compliance with any Applicable Law.

 

20



--------------------------------------------------------------------------------

(m) Permits. Schedule 4.2(m) sets forth a true and complete list of all Permits
maintained by Proton and TD for the conduct of the Business. Except for the
Permits listed on Schedule 4.2(m), no Permit is required by Proton or TD for the
conduct of the Business as presently conducted, except where the failure to have
such Permit would not have a Material Adverse Effect. Except as set forth on
Schedule 4.2(m), Proton and TD have been and each of them is in compliance in
all material respects with each such Permit, and all of such Permits are in full
force and effect and no Proceeding is pending, or to the Knowledge of Seller or
Proton, threatened, (i) to terminate, revoke or suspend any permit, except where
such revocation or suspension would not have a Material Adverse Effect, or
(ii) alleging any failure to have all Permits required to operate the Business.
Neither the execution of this Agreement nor the consummation by the Seller of
the transactions contemplated hereby or thereby will result in the termination,
suspension or revocation of any Permit where such termination suspension or
revocation would have a Material Adverse Effect.

(n) Material Contracts. Except as set forth on Schedule 4.2(n), neither Proton
nor TD is a party to or bound by any:

(i) Contract that requires future payments by Proton or TD of more than $250,000
in the aggregate for both of them in any twelve (12) month period;

(ii) loan agreement, letter of credit, mortgage, note, guarantee of Indebtedness
or other instrument evidencing Indebtedness of Proton or TD;

(iii) real property lease, sublease or license of Proton or TD (a “Real Property
Lease”)

(iv) Contract that limits or purports to limit the ability of Proton, TD or any
of their respective Affiliates to compete in any way in any line of business,
with any particular Person or in any jurisdiction;

(v) Contract entered into which purports to limit the ability of Proton, TD or
any of their respective Affiliates to hire or solicit Persons for employment;

(vi) Contract that grants any form of Encumbrance over an asset of Proton or TD
(other than those granted in the ordinary course of business consistent with
past practice);

(vii) Employment agreement, severance agreement or agreement that requires
payments upon a “change in control” or similar payments or Contract covering any
employee or former employee of Proton or TD that, individually or collectively,
could give rise to the payment of any amount that would not be deductible by
Proton or TD by reason of, or constitute an “excess parachute payment” under,
Section 280G of the Code;

 

21



--------------------------------------------------------------------------------

(viii) Severance, separation, termination or employment agreement which would
require Purchaser to assume any obligation to make payments to any current or
former employee following termination of employment;

(ix) Employment agreement, independent contractor agreement, agreement with any
employment agency, leasing agency or professional employment organization that
would limit Purchaser’s ability to terminate the employment or services of any
individual at will;

(x) collective bargaining agreement or other agreement or arrangement with a
labor union, labor organization, workers council or other similar body;

(xi) Contract that provides for the services of any distributor, dealer, sales
representative or similar arrangement;

(xii) Contract for the future purchase of supplies, materials or equipment,
including, without limitation, any concession agreement, that is in an amount in
excess of $500,000;

(xiii) Contract under which Proton or TD has guaranteed the Liabilities of, or
indemnified, any Person;

(xiv) Contract that relates in whole or in part to Proton’s or TD’s Intellectual
Property Rights;

(xv) partnership, joint venture or other similar agreements or arrangements;

(xvi) any other Contract for amounts in excess of $250,000 entered into other
than in the ordinary course of business (the Contracts described in clauses
(i)-(xiv), together with all amendments, exhibits and schedules to such
Contracts, being the “Material Contracts”).

Each of the Material Contracts is in full force and effect and is the legal,
valid and binding obligation of Proton, and, to the Knowledge of the Seller and
Proton, of the other parties thereto, enforceable against each of them in
accordance with its terms. Except with respect to any defaults of Proton or
Seller under the securities purchase agreement and the related loan and other
documents of Seller and Proton with Perseus, neither Proton nor TD is in default
under any Material Contract, nor, to the Knowledge of the Seller and Proton, is
any other party to any Material Contract in breach of or default thereunder.

 

22



--------------------------------------------------------------------------------

(o) Title to Properties; Encumbrances. Schedule 4.2(o) contains a complete and
accurate list of all real property, leaseholds, or other interests therein owned
by Proton or TD. Seller has delivered or made available to Purchaser copies of
the deeds and other instruments (as recorded) by which Proton or TD, as the case
may be, acquired such real property and interests, and copies of all title
insurance policies, opinions, abstracts, and surveys in the possession of
Seller, Proton or TD and relating to such property or interests. Except for such
Encumbrances set forth on Schedule 4.2(o) and any Permitted Encumbrances, Proton
and TD own all of their respective properties and assets free and clear of all
Encumbrances. Except as set forth on Schedule 4.2(o), other than the Seller and
Proton, no Person will be leasing, using or occupying any portion of the
Wallingford Property as of the Closing Date.

(p) Sufficiency of Assets. The building, plants, structures, and equipment of
Proton and TD are sufficient for the continued conduct of the Business after the
Closing in substantially the same manner as conducted prior to the Closing.

(q) Condemnation. With respect to the Wallingford Property, (i) except as set
forth on Schedule 4.2(q), no portion thereof is subject to any pending or, to
the Knowledge of Seller or Proton, threatened Proceedings or proceeding by any
Governmental Authority or any quasi-public authority for the condemnation or
taking of any portion of the Wallingford Property.

(r) Casualty. No portion of the Wallingford Property has suffered any material
damage by fire or other casualty which has not heretofore been repaired.

(s) Union Contracts. Neither Proton nor TD is a party to any collective
bargaining agreements and there are no labor unions or other organizations
representing any employee of Proton or TD.

(t) Benefit Plans. Each written, unwritten, formal or informal plan, program,
agreement or arrangement maintained, sponsored or contributed to (or required to
be maintained, sponsored or contributed to) by Proton, TD or Seller that
provides direct or indirect compensation (including deferred compensation) or
benefits to any employee, former employee, independent contractor, director or
manager of Proton or TD, or with respect to which Proton or TD has or may in the
future have any present or future liability (including controlled group
liability), and specifically including any employment agreement, “qualified” or
“nonqualified” deferred compensation plan or

 

23



--------------------------------------------------------------------------------

arrangement, stock option, restricted stock or other equity-based arrangement,
and incentive or performance pay plan (any such arrangement, a “Proton Plan”),
has been operated in all materials respects in accordance with its terms and
Applicable Law. Schedule 4.2(t) sets forth a true and complete list of each
Proton Plan and each other “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) currently maintained by any entity which, with Proton, is
aggregated under Sections 414(b), (c), or (m) of the Code. Such commonly
controlled entities’ plans are referred to herein collectively as “Affiliate
Plans” and individually as an “Affiliate Plan”.

(u) ERISA. (i) Except as disclosed on Schedule 4.2(u), with respect to each
Proton Plan and each Affiliate Plan that is subject to Title IV or Section 302
of ERISA or Section 412 or 4971 of the Code: (i) there does not exist any
accumulated funding deficiency within the meaning of Section 412 of the Code or
Section 302 of ERISA, whether or not waived; (ii) the fair market value of the
assets of such Proton Plan equals or exceeds the actuarial present value of all
accrued benefits under such Proton Plan (whether or not vested); (iii) no
reportable event within the meaning of the Section 4043(c) of ERISA for which
the 30-day notice requirement has not been waived has occurred, and the
consummation of the transactions contemplated by this Agreement will not result
in the occurrence of any such reportable event; (iv) all premiums to the PBGC
have been timely paid in full; (v) no Liability (other than for premiums to the
PBGC) under Title IV of ERISA has been or is expected to be incurred by Proton
or any of its Subsidiaries; and (vi) the PBGC has not made inquiries with
respect to any Proton Plan or instituted Proceedings to terminate any Proton
Plan and, except as disclosed on Schedule 4.2(u) and to the Knowledge of Seller
or Proton, no condition exists that presents a risk that such Proceedings will
be instituted or that would constitute grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Proton
Plan.

(ii) All contributions required to be made to any Proton Plan or Affiliate Plan
by Applicable Law or regulation or by any plan document or other contractual
undertaking, and all premiums due or payable with respect to insurance policies
funding any Proton Plan or Affiliate Plan, for any period through the date
hereof have been timely made or paid in full or, to the extent not required to
be made or paid on or before the date hereof, have been fully reflected on the
Financial Statements. Each Proton Plan or Affiliate Plan that is an employee
welfare benefit plan under Section 3(1) of ERISA either (i) is funded through an
insurance company contract and is not a “welfare benefit fund” within the
meaning of Section 419 of the Code or (ii) is unfunded.

(iii) Except as set forth on Schedule 4.2(u), there are no pending or threatened
Proceedings (other than routine claims for benefits) by, on behalf of or against
any of the Proton Plans or Affiliate Plans or any fiduciary thereof with respect
thereto. Neither Proton, TD nor any other Person, including any fiduciary, has
engaged in any “prohibited transaction” (as defined in Section 4975 of the Code
or

 

24



--------------------------------------------------------------------------------

Section 406 of ERISA) that would subject any Proton Plan or Affiliate Plan, its
related trust, Proton, TD or any person Proton or Seller has an obligation to
indemnify, to any material tax or penalty imposed under Code Section 4975 or
Section 502 of ERISA.

(v) Environmental Matters. (i) Except as set forth on Schedule 4.2(v), Proton
and TD have complied and each is in compliance in all material respects with all
applicable Environmental and Safety Requirements. Proton and TD each possesses
all material Environmental Permits required under any Environmental and Safety
Requirements for the conduct of the business, is in compliance in all material
respects with the terms and conditions thereof, and has timely filed all renewal
applications relating thereto. Schedule 4.2(v) sets forth a complete list of
such Environmental Permits.

(ii) Except as set forth on Schedule 4.2(v), there are no Proceedings under any
Environmental and Safety Requirements pending, or, to the Knowledge of Seller or
Proton, threatened against Proton or TD, or affecting Proton, TD, the
Wallingford Property or the Businesses.

(iii) Except as disclosed on Schedule 4.2(v) and except under Permits or in the
ordinary course of business, neither Proton nor TD has expressly assumed or
undertaken any Liability of any other Person under any Environmental and Safety
Requirements.

(iv) Except as set forth on Schedule 4.2(v), neither Proton nor TD has treated,
stored, disposed of, arranged for or permitted the disposal of, transported,
handled or Released any Hazardous Substance, or owned or operated any real
property, in a manner that has given rise, or could reasonably be expected to
give rise, to Liabilities pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act or any other Environmental and Safety
Requirement, including any Liability for response costs, corrective action
costs, personal injury, property damage, natural resources damage or attorney
fees, or any investigative, corrective or remedial obligations. To the Knowledge
of Seller or Proton, and except as disclosed on Schedule 4.2(v), no Hazardous
Substances are present at, on, under, or migrating from any real property owned
or leased by Proton in quantities or concentrations that could reasonably be
expected to give rise to Liabilities of Proton or TD pursuant to Environmental
and Safety Requirements.

(w) Intellectual Property. (i) Schedule 4.2(w) includes a true and complete list
of all Intellectual Property Rights that are used or owned by or licensed to
Proton or TD (the “Proton Intellectual Property”). Proton or TD is the exclusive
owner of, and enjoys all rights of ownership with respect to, Proton
Intellectual Property, free and clear of any Encumbrance (except for Permitted
Encumbrances), and no royalties, honoraria or fees are payable by Proton or TD
to other Persons by reason of the

 

25



--------------------------------------------------------------------------------

ownership or use of the Proton Intellectual Property. Except as disclosed on
Schedule 4.2(w), neither Proton nor TD has asserted any claims: (A) based upon,
challenging, or seeking to deny or restrict the use or registration by any third
party of any of the Proton Intellectual Property; (B) alleging that any third
party is infringing, misappropriating or otherwise violating the Proton
Intellectual Property; or (C) alleging that any third party is using the Proton
Intellectual Property in conflict with the terms of any Material Contract.

(ii) To the Knowledge of Seller and Proton, Proton’s continued operation of its
Business as presently conducted will not give rise to any claims that allege
that the operations of the Business as presently conducted, including, without
limitation the manufacture, use or sale of any product or service or the use of
any process now used or offered by Proton or TD, infringes, violates,
misappropriates or conflicts with any Intellectual Property Rights of any third
party, or constitutes unfair competition with any third party, and no royalty or
other payment will accrue or be due following the Closing based on the continued
operation of the Business as presently conducted.

(iii) To the Knowledge of Seller and Proton, the Proton Intellectual Property
does not infringe, misappropriate or otherwise violate the rights of any third
party in such third party’s Intellectual Property Rights. Except as disclosed in
Schedule 4.2(w), no Proceedings have been asserted or are pending or, to the
Knowledge of Seller or Proton, threatened against Proton (i) based upon,
challenging, or seeking to deny or restrict the use by Proton of any of the
Proton Intellectual Property, (ii) alleging that any of the Proton Intellectual
Property infringes, misappropriates or otherwise violates the Intellectual
Property Rights of any third party, or (iii) alleging that any of the Proton
Intellectual Property is being used by Proton in conflict with the terms of any
material agreement concerning Intellectual Property Rights, except for
Proceedings which individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

(iv) Proton and TD have taken adequate steps to protect the trade secret
portions of the Proton Intellectual Property from improper use and/or disclosure
by others, including but not limited to restricting access to trade secret
information only to those employees of Proton or TD with a need to know the
information, and requiring all employees with such access to sign an appropriate
confidentiality and nondisclosure or similar agreement (an “NDA”). All current
or past employees of Proton or TD who have had access to Proton’s trade secret
information have signed an NDA substantially in the form attached hereto as
Schedule 4.2(w)(iv).

(v) Except as set forth on Schedule 4.2(w)(v), neither Proton nor TD are parties
to any agreements licensing the use of any Intellectual Property either to or
from any third party.

 

26



--------------------------------------------------------------------------------

(x) Taxes. (i) The Seller, Proton and TD have each timely filed all Tax returns,
declarations of estimated Tax, Tax reports, information returns and statements
(collectively, the “Tax Returns”) required to be filed by it prior to the
Closing Date. As of the time of filing, the Tax Returns were true and complete
in all respects.

(ii) Proton and TD have each timely paid all Taxes payable for any period that
ended on or before the Closing Date and, for any period that began on or before
the Closing Date and ends after such Closing Date, Schedule 4.2(x) sets forth
the Taxes that are reasonably anticipated to become due and payable.

(iii) There is no pending or to the Knowledge of Seller or Proton, threatened
audit or assessment, suit, proposed adjustment, deficiency, dispute,
administrative or judicial proceeding or similar claim with respect to Taxes or
Tax Returns of the Seller, Proton or TD.

(iv) No Encumbrance with respect to Taxes has been filed and no deficiency or
addition to Taxes, interest or penalties for any Taxes with respect to any
income, properties or operations of Proton has been proposed, asserted or
assessed against Seller, Proton or TD.

(v) No Contract or understanding waiving or extending the statute of limitations
or the period of assessment for collection of any Taxes payable by the Seller,
Proton or TD has been filed or entered into with any Tax authority by the
Seller, Proton or TD.

(vi) Neither Proton nor TD is a party to any Contract to provide for the
allocation, sharing or indemnification of Taxes.

(y) Insurance.

(i) Seller has delivered to Purchaser:

(1) true and complete copies of all policies of insurance to which Proton or TD
is a party or under which Proton and TD, or any director of Proton or TD, is or
has been covered at any time within the years preceding the date of this
Agreement; and

(2) true and complete copies of all pending applications for policies of
insurance.

(ii) Schedule 4.2(y) describes:

(1) (i) any self-insurance arrangement by or affecting Proton or TD, including
any reserves established thereunder; and

 

27



--------------------------------------------------------------------------------

(2) all obligations of Proton or TD to third parties with respect to insurance
(including such obligations under leases and service agreements) and identifies
the policy under which such coverage is provided.

(iii) Except as set forth on Schedule 4.2(y):

(1) Within the last two (2) years, neither Proton nor TD has received (A) any
refusal of coverage or any notice that a defense will be afforded with
reservation of rights, or (B) any notice of cancellation or any other indication
that any insurance policy is no longer in full force or effect or will not be
renewed or that the issuer of any policy is not willing or able to perform its
obligations thereunder.

(2) Proton and TD have paid all premiums due, and have otherwise performed all
of their respective obligations, under each policy to which Proton or TD is a
party or that provides coverage to Proton or TD or director thereof.

(3) Proton and TD have given notice to the insurer of all claims that may be
insured thereby.

(iv) Schedule 4.2(y) list all “reservation of right” letters (any similar letter
or notice) provided to Proton or the Seller by any insurance company in
connection with the IPO Litigation and any other case to which Proton is a party
and which is described on Schedule 4.2(f).

(v) With respect to Proton’s directors and officers insurance policies, all
premiums were paid in full and on a timely basis for:

(1) Directors, Officers and Corporate Liability Insurance Policy No. 473-50-79,
for the September 28, 2000 through September 28, 2002 policy period with a
stated $10 million limit of liability, sold to Proton Energy Systems, Inc. by
National Union Fire Insurance Company (“National Union Policy”);

(2) Directors’ and Officers’ Liability and Company Indemnification Policy No.
FG-103264, for the September 28, 2000 through September 28, 2002 policy period
with a stated $5 million limit of liability, sold to Proton Energy Systems, Inc.
by Northfield Insurance Company (“Northfield Policy”).

(vi) With respect to the IPO Litigation:

(1) The only litigation or other claims threatened or asserted against Seller
for which Seller has provided notice and/or sought coverage under the National
Union Policy and/or the Northfield Policy is the securities litigation
referenced in the Seller’s most recent Form 10-Q at page 11, Item 9,
“Commitments and Contingencies — Legal Proceedings” (hereinafter “the IPO
Litigation”).

 

28



--------------------------------------------------------------------------------

(2) The Seller has provided proper and timely notice of the IPO Litigation
against the Seller under the National Union Policy and the Northfield Policy,
requested any and all available coverage for the IPO Litigation in accordance
with such policies, and taken all reasonable and businesslike steps to preserve
any and all claims and rights against the carriers that sold such policies in
connection with the IPO Litigation. The Seller is not aware of any contrary
suggestion or statement by the carriers that issued those policies.

(3) The Seller has provided proper and timely notice of the IPO Litigation
against the Seller to the underwriters who handled the September 28, 2000
initial public offering of the Seller’s common stock and has taken all
reasonable and businesslike steps to preserve any and all claims and rights
against such underwriters in connection with the IPO Litigation. The Seller is
not aware of any contrary suggestion or statement by the underwriters.

(4) As of May 28, 2008, the only amount(s) known by the Seller to have even
potentially reduced the above-referenced limits, and/or any arguably applicable
retention amount for the National Union Policy and/or Northfield Policy, is the
$204,158.89 billed by the Wilmer Hale firm or its predecessor counsel in the
defense of the Seller in the IPO Litigation.

(z) No Cross Defaults. Except as set forth on Schedule 4.2(z) or on Schedule
4.2(e), Proton is not a party to any Contract that contains default, termination
or acceleration clauses, covenants or agreements that would be triggered upon
the execution of this Agreement or its Closing or completion of any aspect of
the transactions contemplated hereby, with or without notice, or with the giving
of notice or lapse of time or both, and whether or not curable.

(aa) Disclosure. No representation or warranty of Seller in this Agreement or in
any Schedule contains any misstatement of a material fact, or omits to state a
material fact necessary to make the statements herein or therein, in light of
the circumstances in which they were made, not misleading.

ARTICLE V

Conduct Prior to the Closing

Section 5.1. Access and Information. From and after the execution and delivery
of this Agreement, Seller shall afford to Purchaser and to Purchaser’s financial
advisors, legal counsel, accountants, consultants, financing sources, and other
authorized representatives, during normal business hours upon prior reasonable
notice, access to its books, records, properties, plants and personnel relating
to the Business and, during such period, shall furnish as promptly as
practicable to Purchaser, at Purchaser’s expense, copies of such books and
records as Purchaser shall reasonably request.

 

29



--------------------------------------------------------------------------------

Section 5.2. Bankruptcy Action.

(a) This Agreement shall be subject to the consideration of higher or better
offers submitted at an auction (the “Auction”) to be conducted in accordance
with the Sale Procedures set forth in the Sale Procedures Motion, which Seller
shall promptly after the execution and delivery of this Agreement by Seller and
Purchaser, submit to the Bankruptcy Court for its approval. Any competing offer
(a “Competing Offer”) must be submitted to Seller, in writing, in accordance
with the Sale Procedures;

(b) Seller shall use reasonable efforts to obtain entry of the Approval Order on
or before July 14, 2008;

(c) Other than with respect to the Sales Procedures Motion, Seller will provide
Purchaser with copies of all motions, applications, and supporting papers
prepared by Seller (including forms of orders and notices to interested parties)
relating in any way to Purchaser or the transactions contemplated by this
Agreement not less than three (3) Business Days prior to the filing thereof or
as soon as practicable after execution of this Agreement; and

(d) Seller shall give appropriate notice, and provide appropriate opportunity
for hearing, to all parties entitled thereto, of all motions, orders, hearings
or other proceedings relating to this Agreement or the transactions contemplated
thereby.

Section 5.3. Break-Up Fee; Expense Reimbursement Fee. In the event that, at the
Auction, a Person presents a Competing Offer which constitutes a higher or
better offer in accordance with the Sale Procedures Order and, as a result, the
Purchaser is not the successful bidder for the Shares, Purchaser shall be
entitled to (i) a break-up fee of $200,000 (the “Break-Up Fee”), payable upon
the closing of such transaction with the successful bidder; and (b) an expense
reimbursement fee (the “Expense Reimbursement Fee”) in an amount not to exceed
$135,000 as may be permitted by and to be paid in accordance with the Sale
Procedures Order. The Break-Up Fee and the Expense Reimbursement Fee shall be
paid in cash from the proceeds of and concurrent with the closing of any
Competing Offer.

Section 5.4. Prohibitions. Prior to Closing, without the prior written consent
of Purchaser, Seller shall not, other than in the ordinary course of business:

(a) sell, transfer or otherwise dispose of the Shares or any assets of Proton;

(b) waive any material rights of Proton; or

 

30



--------------------------------------------------------------------------------

(c) take any action that would materially adversely affect the Business.

Section 5.5. Conduct of Business. From the date hereof until the Closing, except
as expressly contemplated or permitted by this Agreement or as otherwise
consented to by Purchaser in writing, Seller shall, to the extent consistent
with the Bankruptcy Code and subject to any orders from time to time of the
Bankruptcy Court binding upon Seller:

(a) carry on the Business only in the ordinary course in substantially the same
manner in which it previously has been conducted;

(b) maintain the properties of the Business in good working repair, order and
condition, in accordance with their standard maintenance policies (ordinary wear
and tear excepted);

(c) not merge with or into, consolidate with, or acquire all or substantially
all of the stock or other ownership interests or assets of any Person;

(d) neither (i) sell the Shares or any assets of Proton except the sale of
inventory in the ordinary course of business; (ii) make any change in their
accounting methods or practices relating to the Business; nor (iii) do or omit
to do any act which may cause a material breach of or default under any
commitment or a material breach of any representation, warranty, covenant or
agreement made herein by Seller;

(e) maintain its books of account and records relating to the Business in their
usual, regular and ordinary manner; and

(f) co-operate in good faith with the Purchaser to facilitate an orderly
transition of ownership and operation of the Business, and comply with any and
all reasonable requests made by the Purchaser in connection therewith.

Section 5.6. Patent and Patent Application Matters. On or before the Closing
Date, the Seller shall cause the patents and published patent applications set
forth below (collectively the “Third-Party Patents and Applications”) to be
assigned to Proton, with the result that Proton shall be the record and
beneficial owner of each such Third Party Patent and Application, free and clear
of all Encumbrances (except for any Encumbrance which is removed on or before
the Closing Date):

Patents

 

U.S. Patent No.

  Issue Date   

Title

6,783,885   08/31/2004   

Low Gravity Electrochemical Cell

 

31



--------------------------------------------------------------------------------

6,916,443   07/12/2005   

High Differential Pressure Electrochemical Cell

7,241,522   07/10/2007   

Regenerative Electrochemical Cell System and Method for Use Thereof

7,270,908   09/18/2007   

Proton Exchange Membrane Electrochemical Cell System

7,314,509   01/01/2008   

Gas Liquid Phase Separator with Improved Pressure Control

6,383,361   05/07/2002   

Fluids Management System for Water Electrolysis

6,585,869   07/01/2003   

Means of Maintaining Compression of the Active Area in an Electrochemical Cell

6,653,011   11/25/2003   

Electrochemical Cell Frame Having Integral Protector Portion

6,524,454   02/25/2003   

Integrated Membrane and Electrode Support Screen and Protector Ring for an
Electrochemical Cell

Published Patent Applications

 

U.S. Serial No.

  Filing Date   

Title

10/941,613

  09/15/2004   

Electrochemical Cell System Output Control Method and Apparatus

10/983,526

  11/08/2004   

Apparatus and Method for Maintaining Compression of the Active Area in an
Electrochemical Cell

11/461,070

  07/31/2006   

Methods for Dispensing Hydrogen Gas

11/461,597

  08/01/2006   

Electrolysis Cell System with Cascade Section

11/461,602

  08/01/2006   

Cascade System

11/461,613

  08/01/2006   

Method for Storing and Dispensing Hydrogen Gas

11/419,057

  05/18/2006   

Compression Devices and Electrochemical Cell Stack Design

11/419,053

  05/18/2006   

Electrochemical Cell Stack Design

11/419,049

  05/18/2006   

Electrochemical Cell Stacks and Use Thereof

11/856,804

  9/18/2007   

Apparatus and Method for Maintaining Compression of the Active Area in an
Electrochemical Cell

11,548,415

  10/11/2006   

Electrochemical Cell with Dynamic Endplate

 

32



--------------------------------------------------------------------------------

ARTICLE VI

Conditions to Closing

Section 6.1. Conditions to Seller’s Obligations. The obligation of Seller to
consummate the transactions contemplated hereby is subject to the satisfaction
at or prior to the Closing Date of the following conditions:

(a) The representations and warranties made by Purchaser in Section 4.1 shall
have been true and correct in all material respects when made and shall be true
and correct in all material respects as if originally made on and as of the
Closing Date;

(b) All obligations of Purchaser to be performed hereunder on or prior to the
Closing Date shall have been duly performed in all material respects;

(c) No action or proceeding before any court, government body or other tribunal
shall have been commenced or threatened (by a party other than Seller, or an
Affiliate of Seller) wherein an unfavorable judgment, decree or order would
(i) prevent the carrying out of this Agreement or any of the transactions
contemplated hereby, (ii) declare unlawful any of the transactions contemplated
by this Agreement or (iii) cause any of such transactions to be rescinded;

(d) The Approval Order shall have been entered by the Bankruptcy Court and the
effectiveness of the Approval Order shall not have been modified, reversed,
vacated, stayed, restrained or enjoined on the Closing Date;

(e) To the extent not addressed or covered by the Approval Order, Seller shall
have received the consent of all third parties, including without limitation ,
Perseus, holding liens, claims or interests against the Shares or any of
Proton’s or TD’s assets to the release of all such liens, claims and interests
in the Shares or any of Proton’s or TD’s assets, together with termination
statements on form UCC-3 or such other appropriate form which shall have been
prepared and signed by such parties for filing on the Closing Date;

(f) Seller’s receipt of Purchaser’s closing deliveries pursuant to Section 3.4;

(g) The agreement of Proton and Seller to the release and forgiveness of any
Intercompany Debt owed by either party to the other;

(h) If Seller determines that, pursuant to the Connecticut Transfer Act, it will
be unable to provide Purchaser with a Form I or Form II filing, Purchaser shall
have delivered a Form III or Form IV which Purchaser shall execute as the
“certifying party,” as that term is defined in the Connecticut Transfer Act; and

 

33



--------------------------------------------------------------------------------

(i) Seller’s receipt of the Deposit and the balance of the Purchase Price
pursuant to Section 3.3.

Each of the foregoing conditions is for the benefit of Seller, which may waive
any of such conditions with the consent of the Agents at, or prior to, the
Closing.

Section 6.2. Conditions to Purchaser’s Obligations. The obligation of Purchaser
to consummate the transaction contemplated hereby is subject to the satisfaction
at or prior to the Closing Date of the following conditions:

(a) The representations and warranties made by Seller in Section 4.2 shall have
been true and correct in all respects (in the case of any representation or
warranty containing any materiality qualification) or in all material respects
(in the case of any representation or warranty without any materiality
qualification) when made, and shall be true and correct in all respects (in the
case of any representation or warranty containing any materiality qualification)
or in all material respects (in the case of any representation or warranty
without any materiality qualification) as if originally made on and as of the
Closing Date;

(b) All obligations of Seller to be performed hereunder on or prior to the
Closing Date shall have been duly performed in all material respects;

(c) No action or proceeding before any court, government body or other tribunal
shall have been commenced or threatened (other than by an Affiliate of
Purchaser) which seeks to (i) nullify, restrict or modify the rights and
protections afforded Purchaser in this Agreement and the Approval Order,
(ii) prevent the carrying out of this Agreement or any of the transactions
contemplated hereby, (iii) declare unlawful the transactions contemplated by
this Agreement, (iv) cause such transactions to be rescinded or (v) materially
affect the right of Purchaser to own, operate or control the Shares following
the Closing;

(d) The Sale Procedures Order and the Approval Order shall have been entered by
the Bankruptcy Court and the effectiveness of the Approval Order shall not have
been modified, reversed, vacated, stayed, restrained or enjoined on the Closing
Date;

(e) To the extent not addressed or covered by the Approval Order, Seller shall
have received (i) the consent of all third parties, including without limitation
, Perseus, holding an Encumbrance on or against any of the Shares or any of
Proton’s or TD’s assets, to the release of any and all such Encumbrances in on
or against Shares or any of Proton’s or TD’s assets, together with termination
statements on form

 

34



--------------------------------------------------------------------------------

UCC-3 or such other appropriate form which shall have been prepared and signed
by such parties for filing on the Closing Date, and (ii) the consent of all
third parties who or which are a beneficiary of any guaranty or surety agreement
by or on behalf of Proton or TD to the unconditional release of such guaranty or
surety agreement;

(f) The agreement of Proton and Seller to the release and forgiveness of any
Intercompany Debt owed by either party to the other;

(g) If Seller has represented and covenanted in writing that the Connecticut
Transfer Act does not apply to the transaction contemplated by this Agreement,
Seller shall have provided Purchaser a completed Form I or Form II, as defined
in the Connecticut Transfer Act;

(h) All Third Party Patents and Applications shall have been assigned to Proton,
with the result that Proton shall be the record and beneficial owner of each
such Third Party Patent and Application, free and clear of all Encumbrances;

(i) Purchaser shall have received Seller’s closing deliveries pursuant to
Section 3.4; and

(j) Seller shall have removed all its property and personnel from the
Wallingford Property.

Each of the foregoing conditions is for the benefit of Purchaser, which may
waive any of such conditions at, or prior to, the Closing.

ARTICLE VII

Other Agreements

Section 7.1. Further Assurances. The parties shall execute such further
documents, and perform such further acts, as may be reasonably necessary to
transfer and convey the Shares to Purchaser, on the terms herein contained, and
to otherwise comply with the terms of this Agreement and consummate the
transaction contemplated hereby.

Section 7.2. Efforts and Actions to Cause Closings to Occur. Upon the terms and
subject to the conditions of this Agreement, each of Seller and Purchaser shall
use their respective commercially reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done and cooperate with each other
in order to do, all things necessary, proper or advisable (subject to any
applicable laws) to consummate the Closing as promptly as practicable,
including, but not limited to, the preparation and filing of all motions, forms,
registrations and notices required to be filed to consummate the Closing and the
taking of such actions as are reasonably necessary to obtain any requisite
approvals, authorizations, consents, orders, licenses, permits, exemptions or

 

35



--------------------------------------------------------------------------------

waivers by any third party or governmental entity. In addition, no party hereto
shall take any action after the date hereof that could reasonably be expected to
materially delay the obtaining of, or result in not obtaining, any permission,
approval or consent from any governmental entity or other Person required to be
obtained prior to Closing.

Section 7.3. Computer Sciences Corporation. Purchaser and Seller agree that any
deposits or similar amounts and termination payments payable pursuant to the
Sublease dated as of May 26, 2005 between the Seller and Computer Sciences
Corporation is property of and shall be payable to the Seller .

Section 7.4. Sales and Use Tax Payment Cash Account. Prior to the Closing,
Seller cause the letter of credit issued to secure certain obligations of the
Seller with respect to the payment of any sales and use tax payments to the
State of Connecticut to be reissued or amended in the name of Proton as the
account party and to cause the restricted cash account that secures the full
amount of the account party’s reimbursement obligations under such letter of
credit to be transferred into the name of Proton.

Section 7.5. Employee Retention Payments. Purchaser acknowledges that it shall
be responsible for the payment after Closing of certain retention payment to
employees of Proton pursuant to the retention letter agreements referred to on
Schedule 4.2(n).

Section 7.6. Tax Returns.

(a) After the Closing, at Purchaser’s cost and expense, the Seller shall afford,
during normal business hours upon prior reasonable notice, the Purchaser and
Purchaser’s financial advisors, accountants and authorized representatives
access to the Seller’s books and records with respect to its consolidated Tax
Returns filed with respect to all periods prior to the Closing Date. Purchaser
and Seller shall cooperate fully, as and to the extent reasonably requested by
the other party, in connection with the filing of Tax Returns pursuant to this
Section and any audit, litigation or other proceeding with respect to Taxes.
Such cooperation shall include the retention and (upon the other party’s
request) the provision of records and information reasonably relevant to any
such audit, litigation or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Purchaser and Seller agree (A) to retain all
books and records with respect to Tax matters pertinent to Proton relating to
any taxable period beginning before the Closing Date until the expiration of the
statute of limitations (and, to the extent notified by Purchaser or Seller, any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any taxing authority, and (B) to
give the other party reasonable written notice prior to transferring, destroying
or discarding any such books and records and, if the other party so requests,
Purchaser or Seller, as the case may be, shall allow the other party to take
possession of such books and records

 

36



--------------------------------------------------------------------------------

(b) Seller shall timely prepare or cause to be prepared and file or cause to be
filed all Tax Returns for the Seller for all periods for which a Tax Return is
required to be filed or a Tax is required to be paid (each, a “Tax Period”)
ending on or prior to the Closing Date which are filed after the Closing Date
and Seller shall pay all Taxes reflected on such Tax Returns. Copies of all such
Tax Returns shall be made available to Purchaser at least fifteen (15) Business
Days prior to the date on which they are to be filed to enable Purchaser to
review, comment upon and approve such Tax Returns (which approval shall not be
unreasonably withheld or delayed, it being understood by the Purchaser that the
only basis upon which it can withhold its consent to any Tax Return is to
require modifications thereto, consistent with the Internal Revenue Code of
1986, as amended, and United States Treasury Regulations, to protect the
availability of Proton’s net operating losses to the Purchaser). Purchaser shall
cause Proton to furnish information to Seller as reasonably requested by Seller
to allow Seller to satisfy its obligations under this Section 7.6 The Seller and
Purchaser shall consult and cooperate with each other as to any elections to be
made on returns of the Seller for the Tax Periods ending on or before the
Closing Date. With respect to the short tax year for Proton ending on the
Closing Date, Purchaser and Seller agree to determine Proton’s tax attributes,
taxable income and financial information for such period based on an interim
closing of the books as of the close of business on the Closing Date.

(c) Seller shall control all Tax audits and proceedings with respect to Proton
that relate to a Tax Period ending on or prior to the Closing Date, provided
that Seller will not settle such audit or proceeding without the consent of
Purchaser, which consent shall not be unreasonably withheld or delayed. At
Purchaser’s cost and expense, Purchaser shall be permitted to participate in any
such Tax audit or proceeding.

(d) Purchaser shall control all Tax audits and proceedings with respect to
Proton that related to a Tax Period ending after the Closing Date.

Section 7.7. Certain Seller Contracts and Purchase Orders.

(a) Prior to Closing, Seller shall have used its reasonable efforts to cause the
Contracts and purchase orders set forth on Schedule 7.7 to have been assigned
and transferred to the Purchaser.

(b) To the extent that the assignment by Seller of any such Contract or purchase
order is not permitted without (i) the consent of the other party or parties to
the Contract or purchase order, or (ii) prior notice to such other party or
parties, then at the option of Purchaser, this Agreement shall not be deemed to
constitute an

 

37



--------------------------------------------------------------------------------

assignment or an attempted assignment of the same, if such assignment or
attempted assignment would constitute a breach thereof. Seller shall use all
reasonable efforts to obtain any and all such consents and approvals, and shall
give all required notices after the date hereof.

(c) If any necessary consent or approval is not obtained with respect to the
assignment of any such Contract or purchase order, Seller shall cooperate with
Purchaser in any reasonable arrangement designed to provide Purchaser with all
of the benefits and obligations under such Contract or purchase order, as if
such consent or approval had been obtained so as to permit the Purchaser to
complete and fulfill any such Contract or purchase order.

(d) Whether or not any consent or approval is obtained in connection with any
such Contract or purchase order, Purchaser shall make all payments and perform
all obligations under such Contracts or purchase orders directly to the
counterparty or as provided for under such Contracts or purchase orders.
Purchaser agrees that no representation, warranty or covenant made herein by
Seller shall be breached or deemed breached as a result of Seller’s failure to
obtain any third party consent or approval with respect to the assignment of any
of such Contracts or purchase orders.

Section 7.8. Survival. The representations, warranties, covenants and agreements
of the parties hereto contained in this Agreement or any agreement delivered in
connection herewith shall not survive the Closing Date.

ARTICLE VIII

Termination

Section 8.1. Termination by Mutual Consent. This Agreement may be terminated at
any time prior to the Closing Date by mutual written agreement of Seller and
Purchaser.

Section 8.2. Termination by Seller. Seller may terminate this Agreement at any
time prior to the Closing Date if:

(a) there has been a material breach by Purchaser of any of its representations
or warranties contained in this Agreement;

(b) there has been a material breach of any of the covenants or agreements set
forth in this Agreement on the part of Purchaser, which breach is not curable
or, if curable, is not cured within ten (10) days after written notice of such
breach is given by Seller to Purchaser;

 

38



--------------------------------------------------------------------------------

(c) the conditions to the obligations of Seller set forth in Section 6.1 shall
not have been waived or satisfied on or before the date specified therefor,
including, without limitation, an overbid by a third party that results in an
Approval Order for the transactions contemplated hereby not being entered by the
Bankruptcy Court; or

(d) the Closing Date shall not have occurred on or prior to July 25, 2008;
provided, however, that the right to terminate shall not be available under this
Section 8.2(d) if the Closing shall not have occurred by such date as a result
of the failure of Seller to fulfill any of their obligations under this
Agreement.

Section 8.3. Termination by Purchaser. Purchaser may terminate this Agreement at
any time prior to the Closing Date if:

(a) any representation or warranty of the Seller shall not have been true and
correct in all respects (in the case of any representation or warranty
containing any materiality qualification) or in all material respects (in the
case of any representation or warranty without any materiality qualification) as
of the date when made;

(b) there has been a material breach of any of the covenants or agreements set
forth in this Agreement on the part of Seller, which breach is not curable or,
if curable, is not cured within ten (10) days after written notice of such
breach is given by Purchaser to Seller;

(c) the conditions to the obligations of Purchaser set forth in Section 6.2
shall not have been waived or satisfied on or before the Closing Date or such
earlier date as may be specified therefor; or

(d) the Closing Date shall not have occurred on or prior to July 25, 2008;
provided, however, that the right to terminate shall not be available under this
Section 8.3(d) if the Closing shall not have occurred by such date as a result
of the failure of Purchaser to fulfill any of its obligations under this
Agreement.

Section 8.4. Effect of Termination and Abandonment. In the event of termination
of the Agreement pursuant to this Article 8, written notice thereof shall as
promptly as practicable be given to the other party to this Agreement and this
Agreement shall terminate and the transactions contemplated hereby shall be
abandoned, without further action by any of the parties hereto, and the Deposit
(together with all interest earned thereon) shall be returned to Purchaser
without the requirement of Seller’s delivery of a written instruction or
authorization to Cole Schotz concerning the same, which instruction and
authorization is hereby granted. If this Agreement is terminated as provided
herein all obligations of the parties, including, without limitation, the
obligation to pay the Expense Reimbursement Fee in certain events, shall
terminate.

 

39



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

Section 9.1. Publicity. Except as otherwise required by law or in connection
with Seller’s bankruptcy filings with the Bankruptcy Court and the publication
of requisite notices of sale in national and regional publications in connection
with the sale of the Shares in the bankruptcy proceedings, press releases
concerning this transaction shall be made only with the prior approval of Seller
and Purchaser, which approval shall not be unreasonably withheld.

Section 9.2. Notices. All notices required or permitted to be given hereunder
shall be in writing and may be delivered by hand, by facsimile (with
transmission confirmation) or by nationally recognized overnight courier.
Notices delivered by hand, by facsimile or by nationally recognized overnight
carrier shall be deemed given on the first business day following receipt;
provided, however, that a notice delivered by facsimile shall only be effective
if such notice is also delivered by hand, or deposited in the United States
mail, postage prepaid, certified mail, return receipt requested, on or before
two (2) Business Days after its delivery by facsimile. All notices shall be
addressed as follows:

 

if to Purchaser:   

Baker Companies, Inc.

485 Washington Avenue

Pleasantville, New York 10570

Telecopier: (914) 747-9275

Attention: Marcus Baker

with a copy to Purchaser’s counsel:   

McCarter & English

4 Gateway Plaza

Newark, New Jersey 07102

Telecopier: (973) 624-7070

Attention: Joseph Lubertazzi, Esq. and Todd Poland, Esq.

if to Seller to:   

Distributed Energy Systems Corp.

10 Technology Drive

Wallingford, Connecticut 06492

Telecopier: (203) 949-8017

Attention: Peter Tallian, Chief Financial Officer

 

40



--------------------------------------------------------------------------------

with a copy to Seller’s counsel   

Cole, Schotz, Meisel, Forman & Leonard, P.A.

Court Plaza North

25 Main Street

Hackensack, New Jersey 07602

Telecopier: (201) 678-6271

Attention: Marc P. Press, Esq.

or, in each case, at such other address as may be specified in writing to the
other parties.

Section 9.3. Expenses. Other than as set forth in this Agreement, each of Seller
and Purchaser will bear their respective costs and expenses (including legal
fees and expenses) incurred in connection with this Agreement and the
transactions contemplated hereby.

Section 9.4. Entire Agreement. This Agreement and the instruments to be
delivered by the parties pursuant to the provisions hereof constitute the entire
agreement between the parties. Each Exhibit and Schedule attached hereto shall
be considered incorporated into this Agreement.

Section 9.5. Applicable Law. This Agreement shall be governed and controlled as
to validity, enforcement, interpretation, construction, effect and in all other
respects by the internal laws of the State of Delaware applicable to contracts
made therein, without regard to rules of conflicts of law, except to the extent
susperseded by the Bankruptcy Code.

Section 9.6. Binding Effect; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the parties hereto, and their
successors and permitted assigns. Nothing in this Agreement, express or implied,
is intended to confer on any person other than the parties hereto, and their
respective successors and permitted assigns, any rights, remedies, obligations
or liabilities under or by reason of this Agreement.

Section 9.7. Assignability. This Agreement shall not be assignable by either
party without the prior written consent of the other party, except that at or
prior to the Closing, Purchaser may assign its rights and delegate its duties
under this Agreement to one or more Affiliates; provided that such assignment
shall not discharge the obligations and liabilities of Purchaser hereunder.

Section 9.8. Amendments. This Agreement shall not be modified or amended except
pursuant to an instrument in writing executed and delivered on behalf of each of
the parties hereto.

 

41



--------------------------------------------------------------------------------

Section 9.9. Headings. The headings contained in this Agreement are for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement.

Section 9.10. Post Closing Access to Books and Records. For a period of six
(6) years after the Closing Date, Purchaser shall make available to Seller all
books and records of Seller which Purchaser acquired pursuant to this Agreement
during normal business hours for copy (at Seller’s expense), examination and
review for any tax related, regulatory or litigation purposes; provided,
however, that Seller shall pay Purchaser for any costs incurred by Purchaser in
connection therewith, and that such examination shall not unduly interfere with
the operation of Purchaser’s business; and further provided, that all such books
and records shall be used only for the purpose set forth above.

Section 9.11. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original and all of which taken together shall
constitute one and the same Agreement. Delivery of an electronic counterpart
shall be effective as delivery of a manually executed counterpart.

Section 9.12. Exclusive Jurisdiction. Purchaser and Seller agree that all
disputes arising hereunder shall, prior to the issuance of a final decree from
the Bankruptcy Court closing the Bankruptcy Case, be resolved by the Bankruptcy
Court which shall have exclusive jurisdiction over all disputes and other
matters relating to the interpretation and enforcement of this Agreement or any
ancillary document executed pursuant hereto, and Purchaser expressly consents to
and agrees not to contest such exclusive jurisdiction. If the Bankruptcy Court
does not have or abstains from exercising such jurisdiction, Purchaser expressly
consents to and agrees not to contest the non-exclusive jurisdiction of the
courts of the State of Delaware and, to the extent permitted by applicable law,
of any Federal Court, in each case located in the state of Delaware.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

DISTRIBUTED ENERGY SYSTEMS CORP. By:  

/s/ Peter Tallian

Name:   Peter Tallian Title:   Chief Financial Officer BAKER COMPANIES, INC.:
By:  

/s/ Marcus D. Baker

Name:   Marcus D. Baker Title:   President

 

43